Sutton, C. J.
This court affirmed the judgment of the trial court sustaining the defendant’s demurrer and dismissing the petition. Brown v. Western Ry. of Ala., 77 Ga. App. 780 (49 S. E. 2d, 833). Certiorari was denied by the Supreme Court of Georgia, but was granted by the Supreme Court of the United States. The latter court reversed the judgment of this court. Brown v. Western Ry. of Ala., 338 U. S. 294 (69 Sup. Ct. 939, 94 L. ed. 93). The original judgment of affirmance in this case by this court is vacated, and the judgment of the trial court is reversed in accordance with the ruling and mandate of the Supreme Court of the United States in said case.

Judgment reversed.


Felton and Worrill, JJ., concur.